WEIS, Circuit Judge,
dissenting Sur Denial of Rehearing.
In its original opinion, the majority conceded that Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), abstention applies to state bar disciplinary proceedings. The panel concluded, however, that Mr. Hinds was unable to bring his constitutional challenges promptly and directly to the New Jersey Supreme Court. Because of that inhibition, the majority believed that Younger should not control.
The Townsend affidavit filed in conjunction with the petition for rehearing, however, establishes that the state supreme court is now prepared to promptly hear and rule on the Hinds case. Thus, the sine qua non of the majority’s determination — no opportunity for Hinds to promptly present his constitutional claims — no longer exists. Consequently, we must determine whether a justiciable controversy remains, because “ ‘an actual controversy must exist at [all] stages of appellate .. . review, and not simply at the date the action is initiated.’ ” Concerned Citizens of Vicksburg v. Sills, 567 F.2d 646, 649 (5th Cir. 1978), quoting Roe v. Wade, 410 U.S. 113, 125, 93 S.Ct. 705, 712, 35 L.Ed.2d 147 (1973).
In County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979), the Court said:
“[Jurisdiction, properly acquired, may abate if the case becomes moot because (1) it can be said with assurance that ‘there is no reasonable expectation ... ’ that the alleged violation will recur, see [United States v. W. T. Grant Co., 345 U.S. 629], 633 [73 S.Ct. 894, 897, 97 L.Ed. *1591303], see also SEC v. Medical Committee for Human Rights, 404 U.S. 403 [92 S.Ct. 577, 30 L.Ed.2d 560] (1972), and (2) interim relief or events have completely and irrevocably eradicated the effects of the alleged violation. See, e. g., DeFunis v. Odegaard, 416 U.S. 312 [94 S.Ct. 1704, 40 L.Ed.2d 164] (1974); Indiana Employment Security Div. v. Burney, 409 U.S. 540 [93 S.Ct. 883, 35 L.Ed.2d 62] (1973). When both conditions are satisfied it may be said that the case is moot because neither party has a legally cognizable interest in the final determination of the underlying questions of fact and law.”
See also Socialist Labor Party v. Gilligan, 406 U.S. 583, 92 S.Ct. 1716, 32 L.Ed.2d 317 (1972); Bagby v. Beal, 606 F.2d 411 (3d Cir. 1979).
Both of these conditions now obtain. The only issue before this court was and is the applicability of Younger v. Harris, supra. Having concluded that abstention was proper, the district court did not reach the merits of the underlying controversy, and therefore neither did we.
Even assuming that the majority’s original opinion was correct, the issue on appeal as defined by the majority has become moot. Hall v. Beals, 396 U.S. 45, 48, 90 S.Ct. 200, 201, 24 L.Ed.2d 214 (1969); see New Left Education Project v. Board of Regents of the University of Texas System, 472 F.2d 218 (5th Cir.), vacated and remanded as moot, 414 U.S. 807, 94 S.Ct. 118, 38 L.Ed.2d 43 (1973). The other appellants pursued their appeal on purely derivative grounds, and consequently, their claims also are moot. ACLU v. Bozardt, 539 F.2d 340 (4th Cir.), cert. denied, 429 U.S. 1022, 97 S.Ct. 639, 50 L.Ed.2d 623 (1976); cf. New Jersey-Philadelphia Presbytery of the Bible Presbyterian Church v. New Jersey State Board of Higher Education, 654 F.2d 868 (3d Cir. 1981).
Other effects of the changed circumstances also counsel for dismissal. The majority’s premise in its original opinion apparently was that the proceeding before the Ethics Committee did not constitute a judicial proceeding. That proposition, however, is not relevant given the current status of the disciplinary action. Even if the Hinds disciplinary action was not judicial in nature when the appeal was filed, it unquestionably became so when the New Jersey Supreme Court issued its current directive. As matters now stand, therefore, Younger has been given renewed vitality. Since the majority disavows any intention of undermining the precedential effect of Gipson v. New Jersey Supreme Court, 558 F.2d 701 (3d Cir. 1977), on remand, the district court must once more address the question of abstention.
Although the federal suit was filed before the state supreme court acted directly, that chronology does not per se resolve the issue. In Hicks v. Miranda, 422 U.S. 332, 349, 95 S.Ct. 2281, 2291, 45 L.Ed.2d 223 (1975), the Court held that the principles of Younger apply in “full force” when state proceedings are begun “after the federal complaint is filed but before any proceedings of substance on the merits have taken place in the federal court.”
The activity in the district court to this point has been devoted to determining whether Younger applies, rather than focusing on the merits of the constitutional arguments advanced by Mr. Hinds and the other plaintiffs. Therefore, on remand the district court will no doubt conclude it had not entertained any proceedings of substance on the merits, and consequently feel obliged once more to honor Younger and dismiss the suit.
Although the normal procedure would be to remand to the lower court for reconsideration of the Younger issue as it now stands, since correct resolution of the issue is clear, judicial economy is better served by dismissal now. In re Hronek, 563 F.2d 296, 298 (6th Cir. 1977). If not, the proceedings here will have much in common with “The Grand Old Duke of York” of nursery rhyme fame,
*160“He had 10,000 men, he marched them up a very high hill and he marched them down again. And when he was up he was up and when he was down he was down and when he was only half way up he was neither up nor down.”
The issue on which the majority decided this case has simply vanished. The action of the New Jersey Supreme Court has effectively removed the matter in controversy before us. Therefore, unless the majority finds merit to the “bad faith” exception to Younger, which the district court rejected, the effective legal relief that the panel could have granted, based on the premise it applied here, no longer obtains. The matter is no longer justiciable. See In re Gerard J. Cantwell, 639 F.2d 1050 at 1053 (3d Cir. filed Feb. 4, 1981). Since final judgment has not yet been entered, this court should remand to the district court for dismissal on the ground of mootness.